--------------------------------------------------------------------------------

EXHIBIT 10.2


REVOLVING LOAN NOTE


$1,500,000
Date: as of January 8, 2015
Jacksonville, Florida
 



For value received, JACKSONVILLE BANCORP, INC., a Florida corporation (the
“Borrower”), promises to pay to the order of Castle Creek SSF-D Investors, LP, a
limited partnership (hereinafter, together with any holder of this Revolving
Loan Note, the “Lender”), on or before Revolving Loan Maturity Date, the lesser
of (A) one million five hundred thousand dollars ($1,500,000) and (B) the
aggregate principal amount of all Revolving Loans outstanding under and pursuant
to that certain Loan Agreement dated as of January 8, 2015, between the Borrower
and the Lender (as amended, restated, supplemented, or otherwise modified from
time to time, the “Loan Agreement”), and made available by the Lender to the
Borrower at the maturity or maturities and in the amount or amounts stated
provided in the Loan Agreement, together with interest (computed as provided in
the Loan Agreement) on the aggregate principal amount of all Revolving Loans
outstanding from time to time as provided in the Loan Agreement. Defined terms
used but not defined in this Revolving Loan Note are as defined in the Loan
Agreement.


This Revolving Loan Note evidences the Revolving Loans and other indebtedness
incurred by the Borrower under and pursuant to the Loan Agreement, to which
reference is hereby made for a statement of the terms and conditions under which
the Revolving Loan Maturity Date or any payment hereon may be accelerated. The
holder of this Revolving Loan Note is entitled to all of the benefits and
security provided for in the Loan Agreement. All Revolving Loans shall be repaid
by the Borrower on the Revolving Loan Maturity Date, unless payable sooner
pursuant to the provisions of the Loan Agreement. Principal and interest are to
be paid to the Lender as provided in the Loan Agreement.


Except for notices required under the Loan Agreement, the Borrower hereby (1)
waives presentment, demand, notice, protest, and all other demands or notices in
connection with the delivery, acceptance, performance, default, or enforcement
of this Revolving Loan Note, and (2) assents to any extension or postponement of
the time of payment or any other indulgence.


The Revolving Loans evidenced hereby have been made, and this Revolving Loan
Note has been delivered, in Jacksonville, Florida. This Revolving Loan Note is
governed by, and is to be construed in accordance with, the laws of the state of
Florida, in which state it will be performed. This Revolving Loan Note is
binding upon the Borrower and its legal representatives, successors, and
assigns. Wherever possible, each provision of the Loan Agreement and this
Revolving Loan Note are to be interpreted so as to be effective and valid under
applicable law, but if any provision of the Loan Agreement or this Revolving
Loan Note is prohibited by or invalid under any such law, that provision will be
severable and ineffective to the extent of that prohibition or invalidity,
without invalidating the remaining provisions of the Loan Agreement or this
Revolving Loan Note.


[SIGNATURE PAGE FOLLOWS]
1

--------------------------------------------------------------------------------

The Borrower is signing this Revolving Loan Note as of the date stated in the
caption on the first page.



 
JACKSONVILLE BANCORP, INC.,
 
as the Borrower
       
By:
/s/ Valerie A. Kendall
 
Name:
Valerie A. Kendall
 
Title:
Executive Vice President & CFO









Signature Page to
Revolving Loan Note
 

--------------------------------------------------------------------------------